Citation Nr: 1115836	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for panic disorder and anxiety disorder, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  A Notice of Disagreement was filed in January 2008, a Statement of the Case was issued in December 2008, and a Substantive Appeal was received in December 2008.  The Veteran testified at a hearing before the Board in February 2011.  

Additionally, the Veteran relocated in North Carolina and the Winston-Salem, North Carolina RO is currently processing this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the February 2011 Board hearing that he is currently being treated for his panic disorder and anxiety disorder at the Salisbury VA medical center (VAMC).  The most recent treatment records from the Salisbury VAMC in the claims file are from October 2009.  The RO/AMC also should attempt to obtain the Veteran's up-to-date VA treatment records.

The Veteran's most recent VA mental status examination was in March 2008.  In the December 2008 Substantive Appeal, the Veteran stated that his panic disorder and anxiety disorder have worsened since February 2007.  In view of the December 2008 statement by the Veteran and the time that has passed since the most recent VA examination, the Board believes it reasonable to afford the Veteran an opportunity to report for another VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the VAMC in Salisbury, NC for treatment from October 2009 to the present.

2.  The Veteran should be scheduled for a VA examination to determine the severity of any current panic disorder and anxiety disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.

3.  After the development has been completed, readjudicate the claim for an increased initial evaluation for panic disorder and anxiety disorder.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


